FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VICTOR MANUEL VARGAS-                            No. 07-72071
 PLANCARTE,
                                                  Agency No. A093-178-451
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Victor Manuel Vargas-Plancarte, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales,

406 F.3d 611, 612 (9th Cir. 2005), and we deny the petition for review.

        The BIA did not abuse its discretion in denying Vargas-Plancarte’s motion

to reconsider because the motion failed to identify any error of law or fact in the

BIA’s December 8, 2006, order. See 8 C.F.R. § 1003.2(b)(1).

        Vargas-Plancarte’s remaining contentions lack merit.

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                    07-72071